DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is a Final Office Action.  
Election/Restrictions
	Applicant's election without traverse of Group (I) in the reply filed on January 4, 2022 is acknowledged. Group (I), drawn to compounds of formula (I), steroids, and compositions thereof, embraced by claims 1-19 was elected by Applicant. 
Applicant also elected the following species:

    PNG
    media_image1.png
    157
    245
    media_image1.png
    Greyscale
and indicates claims 1-11 and 15-19 read on said species. Based on the elected species, the Examiner has determined claims 1, 2, 4, 6, 10, 18 and 19 read on the elected species. During the initial search the elected species was not found, therefore, the search was expanded.
 The search was performed on the ABCD ring system as noted in the elected species, Rx= O, X= carbon, Y= C(O)(CH2)1-5, and R21 is a heterocyclic ring. The search will be expanded as prosecution proceeds as required by the species election requirement.
In summary claims 2-7, 9, 11 and 15-27 are pending and claims 2, 4, 6, 18, 19 and 22-25 are under consideration. Claims 22-27 are new claims. Claims 3, 5, 7, 9, 11 and 15-17 are withdrawn based on the species election. Claims 20-21, 26 and 27 are withdrawn based on the lack of unity.
Newly submitted claims 26 and 27 are directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: said claims are drawn to method of regulating GABAA and treating a CNS-related disease, which are similar to claims 20 and 21 from Group (II). 
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claims 26 and 27 are withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.

Claim Objections
Claims 2 and 6 are objected to because of the following informalities: please provide formulas without overlapping variables.  Appropriate correction is required.
Applicant did not address the above objection, and therefore, the objection is maintained.
The objection of claim 2 because of the range of “R21-R26,” is withdrawn based on the amendments. 
Claim Rejections
Claims 2, 4 and 19 are rejected as each directed to an improper Markush group. These Markush claims are rejected under the judicially approved ‘‘improper Markush grouping’’ doctrine when the claim contains an improper grouping of alternatively useable species. In re Harnisch, 206 USPQ 300 (CCPA 1980). A Markush claim contains an ‘‘improper Markush grouping’’ if: (1) the species of the Markush group do not share a ‘‘single structural similarity,’’ or (2) the species do not share a common use. The species of the present claims do not share a ‘‘single structural similarity.” Therefore, a rejection on the basis that the claims contain an ‘‘improper Markush grouping’’ is appropriate. The rejection of the claims will be maintained on the basis that the claims contain an ‘‘improper Markush grouping’’ until the claims are amended to include only species that share a single structural similarity and a common use, or the applicant presents a sufficient showing that the species in fact share a single structural similarity and a common use. 
Under principles of compact prosecution, the applicant elected a single disclosed species for search and examination (i.e., an election of species). The prior art search did not find the elected species in the prior art, and the search has been extended to those additional species that fall within the scope of a permissible Markush claim. In other words, the search has been extended to the species that share a single structural similarity and a common use. Proper Markush claims will be examined for patentability over the prior art with respect to the elected species or group of indistinct species, as well as the species that share a single structural similarity and a common use with the elected species or group of indistinct species (i.e., the species that would fall within the scope of a proper Markush claim). Federal Register, Vol. 76, No. 27, 02-09-2011, page 7166.
	Claims 2, 4 and 19, directed to the nonelected species, are withdrawn from further consideration. The prior art search will not be extended unnecessarily to cover all nonelected species. 
The Examiner suggests limiting the claims to the elected Markush group, wherein X=carbon and the steroid core is an ABCD fused ring system with no other rings. 
Applicant amended the claims but the formula in claim 2 has an optional aromatic ring A and ring D can vary in size. The elected species does not have an aromatic ring A and ring D is a five-membered ring. Thus, the rejection is maintained. 

Claim Rejections - 35 USC § 112
The rejection of claim 2 under 35 U.S.C. 112, 4th paragraph, as being of improper dependent form for the group “(CH2)n1S(O)NR23” in the definition of R1, R2, and other variables in the group, is withdrawn based on the amendments. 
The rejection of claims 2, 6 and 10 under 35 U.S.C. 112, 4th paragraph, as being of improper dependent form for the group “(CH2)n1S(O)NR23” in the definition of R3a and R3b, and R1, R2, and other variables in the group, and R1a and R1b, is withdrawn based on the amendments.
The rejection of claim 4 under 35 U.S.C. 112, 4th paragraph, as being of improper dependent form for the group “(CH2)n1S(O)(=NR23)R24” in the definition of R19, is withdrawn based on the amendments.
The rejection of claim 10 under 35 U.S.C. 112, 4th paragraph, as being of improper dependent form for the Z-A-R8 groups on the formula (VII), is withdrawn based on the amendments.

The following is a quotation of the fourth paragraph of 35 U.S.C. 112:
Subject to the [fifth paragraph of 35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 4 are rejected under 35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. The following groups “
    PNG
    media_image2.png
    103
    248
    media_image2.png
    Greyscale
 and 
    PNG
    media_image3.png
    89
    125
    media_image3.png
    Greyscale
 ” in the definition of Y, does not further limit claim 1, see page 7.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
The above rejection has not been addressed and therefore is maintained. 

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Rejections - 35 USC § 102
The rejection of claims 1, 2, 4, 6, 10, 18 and 19 under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Lan et al. (WO 9805337) is withdrawn based on the amendments.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a).

Claims 2, 4, 6, 18 and 19 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Lan et al. (WO 9805337) in view of Hogenkamp et al. (US 20140148412).
The present invention claims the following species in claim 18:

    PNG
    media_image4.png
    295
    347
    media_image4.png
    Greyscale
, see page 21.
The reference teaches the following species:
    PNG
    media_image5.png
    395
    670
    media_image5.png
    Greyscale
, see page 12, line 20.
The only difference between the cited species and the claimed compound above is the substitution at C-10 (corrected from C19, which was previously mentioned), methyl versus Applicant’s fluoro. 
Hogenkamp et al. teach similar steroid compounds as GABAA receptor modulators, see the ‘412 publication. The genus of formula (I) on page 2, teaches the substitution at this position can be methyl or fluoro. Thus, these groups are alternatively useable at the C-10 (corrected from C19, which was previously mentioned) position of the steroid core.  
Thus, said claims are rendered obvious by Lan et al. in view of Hogenkamp et al.   
Applicant traverses the rejection by stating 1) Lan does not provide guidance about how to modify; 2) no reasonable expectation of success; 3) a person of ordinary skill in the art (POSA) would not have replaced methyl with fluorine; 4) Hogenkamp does not compensate for the defects of Lan; 5) the influence of F atom on the molecular structure-activity relationships; and 6) an affidavit submitted compares the fluorine at the 19-position with H, and summarizes the fluorine is critical.
This is not persuasive. 
Applicants states that Lan does not provide guidance about how to modify the compounds for better activity. The primary reference Lan did not suggest but taught the species cited above, where the C10 is substituted with a methyl versus Applicant’s F. The secondary reference teaches F at C10, as indicated above, for GABAA receptor modulators, which is the presently disclosed mode of action. No modifications of the references were necessary, just following the teachings of the references.  
Methyl is commonly replaced by fluorine in the medicinal arts because methyl and fluorine are classical bioisosteres. When chemical compounds have "very close" structural similarities and similar utilities, a prima facie case of obviousness may be made.  In re Grabiak (CAFC 1985) 769 F2d 729, 226 USPQ 870. Similarly, obviousness can be based on the concept of "isosterism", viz., the substitution in a parent compound of one atom or a group of atoms for another atom or group of atoms having a similar electronic and steric configuration.  Ex parte Engelheardt (POBA 1980) 208 USPQ 243; In re Merck &Co. Inc. (CAFC 1986) 800 F2d 1091, 231 USPQ 375. 
Hence, it is clear that, "a person of ordinary skill in the art would have been motivated to combine the prior art to achieve the claimed invention and that there would have been a reasonable expectation of success." DyStar Textilfarben GmbH & Co. Deutschland KG v. C.H. Patrick Co., 80 USPQ2d 1641, 1645.  Moreover, given that there is always a need to enhance the pharmacological effects of a compound (e.g. increased in vivo half-life) without significantly altering its basic chemical structure (first branch), or that there is always a need to reduce the time, cost, risk, and statistical imprecision of pharmacokinetic studies (e.g. measure bioavailability or identify metabolites) (second branch), and that there is only a limited number of ways that this can be done, it would be obvious to pursue a potential solution that has a reasonable expectation of success. See e.g. KSR International Co. v. Teleflex Inc., 1385, 1397; Pfizer, Inc. v. Apotex, Inc., 82 USPQ2d 1321; Alza Corp. v. Mylan Laboratories, Inc., 80 USPQ2d 1001; In re Kubin, 90 USPQ2d 1417; In re O'Farrell, 7 USPQ2d 1673, 1681; In re Eli Lilly & Co., 14 USPQ2d 1741; In re Ball Corp., 18 USPQ2d 1491.
However, obviousness has never required absolute predictability, In re Lamberti, 192 USPQ 278; In re Longi, 225 USPQ 645, 651; In re Moreton, 129 USPQ 288; In re Kronig, USPQ 428; In re Wahl, 145 USPQ 194; In re Mehta, 146 USPQ 284; In re Rinehardt, 189  USPQ 143; In re Merck & Co., Inc. 231 USPQ 375;  In re Mochel, 165 USPQ 319.
The affidavit submitted by Dr. Yidong Su provides unexpected results for the presently claimed compound 5 with a F at the C10 position of the steroid core and a similar compound SA-1 from US 20160108080, with a H at the C10 position, see the table below. The experiment does show compound 5 “significantly shortens the cumulative immobility time and shows significant anti-depressant effect.” The declaration goes on to state, “In addition, as demonstrated in the present application (Biological Assay and Evaluation, see, e.g. pages 91-), all the tested compounds, which have fluorine substitution at the 19-position, showed potent activities in a variety of assays, such as inhibitor effect on the TBS binding activity, metabolic properties, and antidepressant effect, and antiepileptic effect.”

    PNG
    media_image6.png
    306
    708
    media_image6.png
    Greyscale

	The Examiner has carefully considered Applicant’s declaration filed June 1, 2022 and has not found the declaration convincing. Firstly, the comparison between compound 5 and SA-1 is a H versus F. The 103 art rejection is a methyl versus F. Therefore, this is not the correct comparison. Secondly, stating that all tested compounds showed potent activities is not sufficient to overcome the obviousness rejection when very similar compounds are known in the art. Applicant must provide evidence in the form of an affidavit. The affidavit should provide an experimental section which details the effects of what is considered obvious, e.g. methyl versus F, and the results for comparison. Please be sure the declaration provides unexpected results commensurate in scope with the claims or provide sufficient data to show a trend. 
	MPEP 716.02(D) states, “Whether the unexpected results are the result of unexpectedly improved results or a property not taught by the prior art, the "objective evidence of non-obviousness must be commensurate in scope with the claims which the evidence is offered to support." In other words, the showing of unexpected results must be reviewed to see if the results occur over the entire claimed range. In re Clemens, 622 F.2d 1029, 1036, 206 USPQ 289, 296 (CCPA 1980). The non-obviousness of a broader claimed range can be supported by evidence based on unexpected results from testing a narrower range if one of ordinary skill in the art would be able to determine a trend in the exemplified data which would allow the artisan to reasonably extend the probative value thereof. In re Kollman, 595 F.2d 48, 201 USPQ 193 (CCPA 1979).
	Thus, the rejection is maintained. 




Claims 2, 4, 6, 18, 19 and 22-25 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Martinez Botella et al. (WO 2016061527) in view of Hogenkamp et al. (US 20140148412).
The present invention claims the following species:

    PNG
    media_image1.png
    157
    245
    media_image1.png
    Greyscale
 see claim 24.
The reference teaches the following species: 
    PNG
    media_image7.png
    70
    776
    media_image7.png
    Greyscale

    PNG
    media_image8.png
    352
    456
    media_image8.png
    Greyscale
, see page 242, right-hand column, 4th species.
The only difference between the cited species and the claimed compound above is the substitution at C-10, methyl versus Applicant’s fluorine atom. 
A methyl group and a fluorine atom are considered bioisosteres.
Hogenkamp et al. teach similar steroid compounds as GABAA receptor modulators, see the ‘412 publication. The genus of formula (I) on page 2, teaches the substitution at this position can be methyl or fluorine atom. Thus, these groups are alternatively useable at the C-10 position of the steroid core.  
Thus, said claims are rendered obvious by Lan et al. in view of Hogenkamp et al.   

	 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  

Claims 2, 4, 6, 18, 19 and 22-25 are provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-26 of copending Application No. 16969133 in view of Hogenkamp et al. (US 20140148412). Although the conflicting claims are not identical, they are not patentably distinct from each other because the species in claim 23 of the ‘133 application fall within the scope of the genus of the present application. Furthermore, based on the species election (shown below on the left, compound 5), the only differences between the species on the right, which is found in claim 23, page 29, of the ‘133 application are 1) H versus F at the C-10 position of the steroid core; and 2) H versus methyl at the C-15 position of the D ring of the streroid core. 

    PNG
    media_image1.png
    157
    245
    media_image1.png
    Greyscale
 
    PNG
    media_image9.png
    180
    156
    media_image9.png
    Greyscale

Since a methyl group is considered a homolog of hydrogen these compounds are considered equivalent. The MPEP 2144.09 states “Compounds which are position isomers (compounds having the same radicals in physically different positions on the same nucleus) or homologs (compounds differing regularly by the successive addition of the same chemical group, e.g., by -CH- groups) are generally of sufficiently close structural similarity that there is a presumed expectation that such compounds possess similar properties. In re Wilder, 563 F.2d 457, 195 USPQ 426 (CCPA 1977). 
Also, Hogenkamp et al. teach similar steroid compounds as GABAA recetor modulators, see the ‘412 publication. The genus of formula (I) on page 2, teaches the substitution at this position can be H or fluorine atom. Thus, these groups are alternatively useable at the C-10 position of the steroid core.  
This is a provisional obviousness-type double patenting rejection because the conflicting claims have not in fact been patented.
Applicant respectfully requests “that the rejection be held in abeyance until the claims are otherwise found to be allowable.” 
However, the Examiner will discuss the unexpected results from the affidavit here also.  The affidavit submitted by Dr. Yidong Su provides unexpected results for the presently claimed compound 5 with a F at the C10 position of the steroid core and a similar compound SA-1 from US 20160108080, with a H at the C9 position, see the table below. The experiment does show compound 5 “significantly shortens the cumulative immobility time and shows significant anti-depressant effect.” The declaration goes on to state, “In addition, as demonstrated in the present application (Biological Assay and Evaluation, see, e.g. pages 91-), all the tested compounds, which have fluorine substitution at the 19-position, showed potent activities in a variety of assays, such as inhibitor effect on the TBS binding activity, metabolic properties, and antidepressant effect, and antiepileptic effect.”

    PNG
    media_image6.png
    306
    708
    media_image6.png
    Greyscale

	The Examiner has carefully considered Applicant’s declaration filed June 1, 2022 and has not found the declaration convincing. Firstly, this is a proper comparison between compound 5 and SA-1, i.e. H versus F. However, the declaration should provide unexpected results commensurate in scope with the claims or provide sufficient data to show a trend. 
	MPEP 716.02(D) states, “Whether the unexpected results are the result of unexpectedly improved results or a property not taught by the prior art, the "objective evidence of non-obviousness must be commensurate in scope with the claims which the evidence is offered to support." In other words, the showing of unexpected results must be reviewed to see if the results occur over the entire claimed range. In re Clemens, 622 F.2d 1029, 1036, 206 USPQ 289, 296 (CCPA 1980). The non-obviousness of a broader claimed range can be supported by evidence based on unexpected results from testing a narrower range if one of ordinary skill in the art would be able to determine a trend in the exemplified data which would allow the artisan to reasonably extend the probative value thereof. In re Kollman, 595 F.2d 48, 201 USPQ 193 (CCPA 1979).
	Thus, the rejection is maintained. 



Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 



Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUSANNA MOORE whose telephone number is (571)272-9046.  The examiner can normally be reached on Monday - Friday, 10:00 am to 7:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Shibuya can be reached on 571-272-0806.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SUSANNA MOORE/Primary Examiner, Art Unit 1624